DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed on 11/08/2021 have been fully considered but they are not persuasive. 
Applicant argues:  “The AAPA states that "typically, the camera activates automatically when the driver engages reverse gear; however, it doesn't work during normal forward travel". The Examiner alleged that the following feature of Applicant's claims I and 16: "when the vehicle moves in the forward direction" is suggested by the paragraph” "in the car trade shows, some "concept cars" have put on display cameras with dedicated display to replace the rear view mirrors" (See para. 14(f) on page 9 of the Final Office Action). However, Applicant respectfully asserts we do not see such suggestion, because such paragraph does not mention whether the display cameras 
Examiner notes that the rejection is not based on anticipation.  According to the evidence on the record, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to activate the rear camera view “when the vehicle moves in the forward direction, in order to provide a rear view during car operation similar to a view provided by a rear view mirror.  
Applicant argues:  “As Applicant has already discussed in our previous reply, the present invention comprises equipping a vehicle with a new function, which gives rise to a technical result that was not known before.”
Examiner notes that a technical feature of enabling rear view display on user activation was known in the art, and it was also known that particular switches, user interfaces, or button press sequences can be used for user activation of programmed features.  A notion that Applicant wants to activate a known feature by a known method appears to be obvious.  Tthe fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues:  “Advantageously, the present invention provides a safety system which exploits the images taken by the rear cameras positioned on the vehicle, while the vehicle is moving forward.”


Claim Construction
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language and advancing the prosecution toward an allowance.
“When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 415, 82 USPQ2d 1385 (2007).
Component arrangements or rearrangements which do not modify operation of the device cannot be relied upon to patentably distinguish the claimed invention from the prior art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (shifting the position of the starting switch was not patentable because it would not have modified the operation of the device.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-11, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior art (“AAPA”) in view of US 20180154831 Spencer (“Spencer”).
Regarding Claim 1:  “An improved safety device for vehicles, comprising:
at least one video camera, [with a tilt and zoom function], installed in a portion of the external rear surface of a vehicle, oriented so that a lens is facing a direction opposite to a direction of the vehicle advancement in a forward direction, or in a same direction of the vehicle when the vehicle is moving in a reverse direction, (“some vehicles often include, as an option, a 
at least one processing unit, to which said video camera is operatively connected,  (“a small display that can be installed as an accessory to view the information on the on-board computer … used to alternately view: - information from the radio, or from the DVD, or from external music sources; - the images or information of the map or navigator; - the images of the rear-view camera …”  AAPA, Specification, Page 3, lines 10-15 and Page 3, line 27-Page 4, line 9.)
 for sending acquired images of the at least one video camera, selectively and at a driver's request, to a display of the vehicle, operatively connected to said processing unit by means of wiring or wireless connections,  (“the images taken by this camera are displayed on a display usually installed in the dashboard in a central position, also used for other functions, such as displaying radio information, DVD, external music sources and for viewing images and map data or the navigator and, more recently, a whole series of other information or data relating to the vehicle.”  This indicates that there is at least one processor operatively connected to the display that controls if the camera data or other data is displayed.  AAPA, Specification, Page 2, lines 26-31 and Page 3, line 27-Page 4, line 9.  See additional treatment of this element below.)
and at least one control, operatively connected to said at least one processing unit, operable by the driver for selectively activating said video camera and the rear-view function on said display,  (“the camera activates automatically when the driver engages reverse gear;” which exemplifies the at least one control.  AAPA, Specification, Page 2, lines 32-33.  Also see “a special button provided on the steering wheel or near the steering wheel” on Page 4, lines 30-31.  See similar embodiments in Spenser, Paragraph 29 and statement of motivation Below.)
wherein when the driver activates the at least one control, said at least one control is configured to modify a mode of use of said display from a first mode of use in which the rear view function is not active, to a second mode of use in which the rear display function is active, and vice versa, wherein in said first mode of use, said display shows information relating to the vehicle, and including graphics and/or images, and wherein in said second mode of use, said display displays in real time, the acquired images taken by said at least one camera when the vehicle moves in the [forward] direction,  (See treatment of optional and indefinite claim language in the sections above.  Also note that prior art teaches a substantively identical feature:  “Typically, the camera activates automatically when the driver engages reverse gear; however, it doesn't work during normal forward travel,”  and thus can operate “like a traditional display” that is “used for other functions, such as displaying radio information, DVD, external music sources and for viewing images and map data or the navigator and, more recently, a whole series of other information or data relating to the vehicle.”  AAPA, Specification, Page 2, lines 26-33.)
The embodiment above does not teach that the rear camera view is activated “automatically” “when the vehicle moves in the forward direction” (in the reverse of the claim language).  However using the identical technology (i.e.’ display already existing in the vehicle”) to the AAPA to activate the modes in the reverse logical relationship with respect to the direction of motion, describes a preference for using the display that does not modify the underlying technology and yields exactly predictable results, i.e. rear camera view is displayed during forward motion.  Has prior art considered using the camera view as a rear view mirror during forward operation?  Yes, according to the AAPA, “in the car trade shows, some "concept cars" have put on display cameras with dedicated displays to replace the rear view mirrors;”  See Specification, Page 3, lines 1-2.  
According to this evidence, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to activate the rear camera view “when the vehicle moves in the forward direction, in order to provide a rear view during car operation similar to a view provided by a rear view mirror.  See Specification, Page 3, lines 1-2.  
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
	
wherein said display is a display already supplied to current vehicles,, and (“a display usually installed in the dashboard in a central position,”  AAPA, Specification, Page 2, line 28 and Page 3, lines 26-31.)
wherein said control is manually operated, comprising at least a button, a lever or a knob, located on the steering wheel of the vehicle.”  (“Typically, the camera activates automatically when the driver engages reverse gear;”  also “some of the data or information appear sequentially by pressing a special button provided on the steering wheel, or near the steering wheel.”  AAPA, Specification, Page 2, lines 26-33, and Page 3, lines 29-31.  See statement of motivation above.)
AAPA does not teach “tilt and zoom function … wherein the tilt and zoom function can be activated in the forward or reverse directions.”  
Spencer teaches including such a feature in the context of a rear view camera and display system in a vehicle:  “when in reverse or when parking, the view provided on one or more of the display areas can be panned downward [i.e. tilted according to a PTZ function] (i.e., the view can show more of the lower portion of the respective view than shown in the default view) to shown curbs or parking lines. In some examples, the images in one or more display areas can be zoomed in when driving at low speeds and zoomed out when driving faster (i.e., zoomed out when information from a broader field of view can be more useful).”  Spencer, Paragraph 34.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings 
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
	
Regarding Claim 8:  “The device according to claim 1, comprising 
at least three cameras, of which a central camera is installed in the area rear of the vehicle, and two side cameras are installed in positions that provide the driver with a rear view.”  (Note that prior claim language, which is part of the Specification, suggested that the application of the claimed embodiment is “similar to that which is obtained, currently, with the internal rear view mirror and the side rear view mirrors.”  Prior art teaches this embodiment:  “for motor vehicles, in addition to the central internal mirror, first an external mirror on the left side and then a further one on the right side were made mandatory. … in the car trade shows, some "concept cars" have put on display cameras with dedicated displays to replace the rear view mirrors” AAPA, Specification, Page 1, lines 27-29 and Page 3, lines 1-2.)
Regarding Claim 9:  “The device according to claim 8, wherein said display comprises at least three rear display portions side by side, including a central portion and two lateral portions, to show, in real time, the images taken by these three cameras.”  (“with dedicated displays to replace the rear view mirrors; … presence 
Regarding Claim 10:  “The device according to claim 1, installed in a newly manufactured vehicle.”  (Note that this claim does not limit the claim to any particular structure that enables installation under this condition as differentiated from conditions in the other claims by the Doctrine of Claim Differentiation.  Also note that according to Claim 1, an existing vehicle display is used.  AAPA teaches this capability:  “some vehicles often include, as an option, a video camera positioned in the rear part of the vehicle; the images taken by this camera are displayed on a display”  AAPA, Specification, Page 2, lines 26-28.)
Regarding Claim 11:  “The device according to claim 1, installed in a vehicle already in circulation or already manufactured.
Regarding Claim 15:  “The vehicle consisting of a car, a bus or a truck,  comprising at least one safety device according to claim 1.”  (See application to “Passenger cars, bus caravans, trucks, road trains” in AAPA, Specification, Page 3, line 27-Page 4, line 9.)
Claim 16 is rejected for reasons stated for Claim 1, because it recites substantively similar embodiments which are addressed by the reasons for rejection in Claim 1, for example:  the claim language “wherein said control is configured to modify, only when the driver works actively on it,” corresponds to “e.	wherein said control is configured to modify, only when the driver activates it,” of Claim 1, and claim language “wherein said display is a display already supplied to current vehicles,” corresponds to “wherein said display is a display already supplied to current vehicles,” of Claim 1.
Claim 17 is rejected for reasons stated for Claim 1, and because prior art teaches:  
“at least three cameras” (“The one or more cameras 106 can include one or more side-view mirror replacement cameras (e.g., side-mounted, rear view) and one or more mirror replacement rear-view cameras ( e.g., center-mounted, rear view),” thus at least one camera for each of three rear view mirrors.  Spencer, Paragraph 16 and statement of motivation in Claim 1.)  
“wherein said control is configured to modify, only when the driver works actively on it, … [wherein said control is of the manually operated type, comprising at least a button, a lever, a knob, located on the steering wheel of the vehicle, or of the vocal type]”  (“the camera activates automatically when the driver engages reverse gear;” embodying a knob or a 
Regarding Claim 18:  “The device according to claim 17, 
wherein said control consists of a button, such that a simple and instantaneous pressing of said button causes the passage from said first mode of use to said second mode of use,  (Also see “a special button provided on the steering wheel or near the steering wheel” on AAPA, Specificaiton, Page 4, lines 30-31.  Also note determining the corresponding switch states in Spenser, Paragraph 29 and statement of motivation in Claim 1.)
while a further instantaneous pressing of the button brings said display again in said first mode of use, so that in this configuration the driver can keep the rear-view function active for as long as he wishes, without having to keep the button on said control pressed.”  (“some of the data or information appear sequentially by pressing a special button provided on the steering wheel, or near the steering wheel.”  AAPA, Specification, Page 2, lines 26-33, and Page 3, lines 29-31.  Thus it is known that pressing a button sequentially can cycle through the sequential (first, second, …) available display modes, which do not require having to keep the button on said control pressed.  Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the above button functionality as 
  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8044776 to Shoefield (“Shoefield”) as cited in prior Office Actions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483